DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “an insulin leakage detector for use with an insulin infusion device” which implies that the insulin infusion device is recited only as an intended use recitation and not intended to be positively recited.  Claim 10 further recites, “a valve between an insulin reservoir and a deliver cannula”.  These elements are interpreted to be part of the insulin infusion device.  Since the insulin infusion device is not positively recited, the claim being drawn rather to “an insulin leakage detector”, but then elements of the insulin infusion device are positively recited, it is unclear whether Applicant intends only to recite an insulin leakage detector having functional capabilities, or an insulin leakage detector in combination with an insulin infusion device.
Claims 11 and 12 inherit the deficiencies of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen et al (US 2003/0088238) in view of Van Antwerp et al (US 6,461,329) in view of Remde et al (US 9,205,190).
Regarding claim 1, Poulsen discloses a fluid delivery assembly (fig. 2B) for introducing fluid to a patient (abstract), comprising a delivery device 200 adapted for delivering a fluid to the patient, the delivery device having a base with a bottom face for attaching to the skin of the patient (via adhesive: page 9, para. 0104), and a cannula (cannula not shown: page 4, para. 0043) extending from the bottom face for penetrating the skin of the patient at the infusion site (cannula not shown in fig. 2B, however fig. 7B shows how cannula extends from bottom surface of the reservoir unit for delivery of the fluid to the patient; it is understood that this is how the embodiment shown in fig. 2B operates), a pump assembly connected to a fluid reservoir and the cannula for delivering the fluid through the cannula to the patient (page 4, para. 0043; components not shown in fig. 2B, however fig. 1B shows internal components of the reservoir unit including the cannula 113, pump 112, and reservoir 111: page 9, para 0101; it is understood that these components are contained in all the disclosed reservoir unit embodiments), and a removable control unit 250 operatively connected to the pump assembly to control the pump assembly (page 9, para. 0105; fig. 2B).
Claim 1 further calls for a removable leak detector unit coupled to the delivery device and oriented for detecting leakage of the fluid at the infusion site, the leak detector operatively connected to the pump assembly.  Van Antwerp teaches a fluid delivery assembly include a leak detector coupled to the delivery device and in communication with the control unit in order to detect leaks at the infusion site and activate an alarm (col. 8, lines 39-42; col. 9, lines 1-15; fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leak detection element taught by Van Antwerp in the controller element of Poulsen to detect leaks and provide an alert that the fluid is leaking and therefore not being properly dosed to the patient.  It would have been obvious to include the leak detector in the removable controller of Poulsen because this is a durable component that can be reused rather than the reservoir and cannula component that is disposable.  The resulting device would include a removable leak detector unit coupled to the delivery device and as claimed.
Claim 1 further calls for the leak detector to be connected to the pump assembly to stop the pump assembly when leakage is detected at the infusion site to stop the flow of the fluid.  Van Antwerp teaches that the controller issues an alarm when a leak is detected, but fails to disclose that the pump is stopped to stop flow of the fluid.  Remde teaches a fluid delivery assembly including a leak detector and upon detection of a leak the controller stops the pump and thereby stops the flow of fluid (col. 7, lines 23-32). This helps to minimize uncertainty in the volume of fluid delivered to the patient in the case of a leak where a portion of the intended dose has leaked and therefore was not delivered to the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulsen in view of Van Antwerp as discussed above so that detection of a leak causes the leak detection unit/controller unit to stop the pump and the flow of fluid as taught by Remde so that the user can be more certain of the amount of the dose that was received and can take proper corrective action.
Claim 2 calls for the leak detector to be a self-contained unit that is separable from the delivery device and the pump assembly.  As discussed above with regard to claim 1, Poulsen discloses that the delivery device and the pump assembly are located in the reservoir unit 200, and that the control unit 250 is separable from the reservoir unit.  The modification discussed above incorporated the leak detector unit into the control unit of Poulsen.  Therefore, the resulting structure of the combination described above with regard to claim 1 includes the leak detector in a self-contained unit (control unit 250) that is separable from the delivery device and pump assembly (reservoir unit 200).  See fig. 2B of Poulsen.
Regarding claim 3, Van Antwerp teaches that the leak detector includes electrodes extending from the bottom face of the device for contacting fluid leaking at the infusion site (col. 12, lines 30-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leak detector as discussed with regard to claims 1 and 2 above to include electrodes as taught by Van Antwerp to monitor for fluid leakage at the infusion site as this is a way that the leak detector of Van Antwerp operates.
Regarding claim 4, Poulsen discloses that he deliver device is a patch pump 200 including a housing enclosing the pump assembly, fluid reservoir and cannula (page 9, para. 0104; fig. 2A; block diagram showing pump, reservoir, cannula as part of the reservoir unit: fig. 1B), said housing having an opening  204 for removably receiving the control unit 250 (fig. 2A) – the leak detector unit is incorporated into the control unit as described with regard to claim 1 – the control unit/leak detector unit having an electrical contact 256 connecting with the pump assembly for actuating the pump assembly (page 9, para. 0104; fig. 2A).  As discussed above with regard to claim 1, operation of the pump assembly by the control unit/leak detector unit includes stopping the pump when leakage is detected as taught by Remde.
Regarding claim 5, Poulsen discloses that the control unit (modified to be the leak detector unit as described above with regard to claim 1) is a self-contained unit enclosing a power source (battery 139 as shown in block diagram 1B; page 8, para. 0100) and electronics for controlling the pump assembly.  Van Antwerp teaches that the leak detector is formed by an electrical sensing circuit for sensing leakage at the infusion site (circuit formed by electrodes and the sensed impedance therebetween: col. 12, lines 30-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrical sensing circuit as taught by Van Antwerp in the combination described above as this is the means for detecting leakage disclosed by Van Antwerp.  
Regarding claim 6, as discussed above with regard to claim 5, Van Antwerp teaches that the electrical sensing circuit includes electrodes oriented for contacting and detecting leakage at the infusion site (col. 12, lines 30-35).  This feature is included in the modification applied to claim 5 above.

Regarding claim 13, Poulsen discloses a fluid delivery device comprising a housing 200 having a  base and a cannula (cannula not shown: page 4, para. 0043) for introducing insulin to a patient at an infusion site (page 1, para. 0002), a pump assembly for supplying the insulin to the cannula (page 4, para. 0043; components not shown in fig. 2B, however fig. 1B shows internal components of the reservoir unit including the cannula 113, pump 112, and reservoir 111: page 9, para 0101; it is understood that these components are contained in all the disclosed reservoir unit embodiments), and a removable control unit 250 operatively connected to the pump assembly to control the pump assembly (page 9, para. 0105; fig. 2B).
Claim 13 further calls for a removable leak detector unit coupled to the delivery device and oriented for detecting leakage of the fluid at the infusion site, the leak detector operatively connected to the pump assembly.  Van Antwerp teaches a fluid delivery assembly include a leak detector coupled to the delivery device and in communication with the control unit in order to detect leaks at the infusion site and activate an alarm (col. 8, lines 39-42; col. 9, lines 1-15; fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leak detection element taught by Van Antwerp in the controller element of Poulsen to detect leaks and provide an alert that the fluid is leaking and therefore not being properly dosed to the patient.  It would have been obvious to include the leak detector in the removable controller of Poulsen because this is a durable component that can be reused rather than the reservoir and cannula component that is disposable.  The resulting device would include a removable leak detector unit coupled to the delivery device and as claimed.
Claim 13 further calls for the leak detector to be connected to the pump assembly to stop the pump assembly when leakage is detected at the infusion site to stop the flow of the fluid.  Van Antwerp teaches that the controller issues an alarm when a leak is detected, but fails to disclose that the pump is stopped to stop flow of the fluid.  Remde teaches a fluid delivery assembly including a leak detector and upon detection of a leak the controller stops the pump and thereby stops the flow of fluid (col. 7, lines 23-32). This helps to minimize uncertainty in the volume of fluid delivered to the patient in the case of a leak where a portion of the intended dose has leaked and therefore was not delivered to the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulsen in view of Van Antwerp as discussed above so that detection of a leak causes the leak detection unit/controller unit to stop the pump and the flow of fluid as taught by Remde so that the user can be more certain of the amount of the dose that was received and can take proper corrective action.
Regarding claim 14, Poulsen discloses that the control unit (modified to be the leak detector unit as described above with regard to claim 13) is a self-contained having a housing and electronics for controlling the pump assembly and a power source  for operating the electronics (battery 139 as shown in block diagram 1B; page 8, para. 0100).  Van Antwerp teaches that the leak detector is formed by electrodes and an electrical sensing circuit for sensing leakage at the infusion site (circuit formed by electrodes and the sensed impedance therebetween: col. 12, lines 30-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrical sensing circuit as taught by Van Antwerp in the combination described above as this is the means for detecting leakage disclosed by Van Antwerp.  
Regarding claim 15, Poulsen discloses that the electronics of the control unit are operatively connected to the pump assembly for controlling the pump assembly (page 10, para. 0104, 0105).
Regarding claim 16, Poulsen discloses that the housing has an opening 204 with dimension to receive the control unit/leak detector unit (fig. 2A) such that the bottom of the control unit/leak detector unit contacts the skin at the infusion site.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowable over the prior art of record but for the 112 rejection above.  The Examiner suggests that Applicant positively recite the insulin infusion device to overcome the 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 7, the prior art fails to teach or fairly suggest a valve for controlling the flow of fluid, where said leak detector unit is operatively connected to the valve to close the vale when the leakage is detected, in combination with the features of the invention, substantially as claimed.
Claims 8-9 are allowable at least based on their dependence from claim 7.
Regarding claim 10, the prior art fails to teach or fairly suggest an insulin leakage detector including an electrochemical sensor, wherein the sensor sends a signal to a valve upon detection of the presence of insulin and the valve stops the flow of insulin upon receipt of the signal, in combination with the features of the invention, substantially as claimed.  Safety valves are known in the art to stop flow to a user upon pump malfunction as taught by Iddan et al (US 8,105,280) and Sparks (US 6,932,114), but the prior art does not specifically disclose a leak sensor that controls a valve as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783